                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

LOEWY ENTERPRISES                                      §
d/b/a SUNRISE PRODUCE COMPANY,                         §
                                                       §
         Plaintiff,                                    §
                                                       §
v.                                                     §                               5:20-CV-671
                                                                     Civil Action No. _____________
                                                       §
BUFFETS, LLC, ALAMO OVATION, LLC,                      §
FMP SA MANAGEMENT GROUP, LLC,                          §
FOOD MANAGEMENT PARTNERS, INC.,                        §
ALLEN JONES, LARRY HARRIS and                          §
JASON KEMP,                                            §
                                                       §
         Defendants.                                   §

                              PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff Loewy Enterprises d/b/a Sunrise Produce Company (“Sunrise” or “Plaintiff”), by

and through undersigned counsel, as and for its original complaint against Defendants Buffets,

LLC (“Buffets”), Alamo Ovation, LLC (“Alamo”), FMP SA Management Group, LLC (“FMP

SA”), Food Management Partners, Inc. (“FMP”), Allen Jones (“Jones”), Larry Harris (“Harris”) and

Jason Kemp (“Kemp”) (collectively, Buffets, Alamo, FMP SA, FMP, Jones, Harris and Kemp are

the “Defendants”), alleges as follows:

                                I.      JURISDICTION AND VENUE

         1.        Jurisdiction is based on Section 5(c)(5) of the Perishable Agricultural Commodities

Act, 7 U.S.C. § 499e(c)(5) (“PACA”) and 28 U.S.C. § 1331. This Court has supplemental

jurisdiction over Plaintiff’s non-PACA claims pursuant to 28 U.S.C. § 1367.

         2.        Venue in this District is based on 28 U.S.C. § 1391 in that Defendants reside in this

District.


                                                   -1-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 2 of 13




                                           II.    PARTIES

         3.        Plaintiff Loewy Enterprises d/b/a Sunrise Produce Company is a California

corporation with its principal place of business in Fullerton, California, engaged in the business of

buying and selling wholesale quantities of produce in interstate commerce, and was at all relevant

times subject to and licensed under the provisions of PACA as a dealer.

         4.        Defendant Buffets, LLC is a Minnesota limited liability company with its principal

place of business in Hollywood Park, Texas, engaged in the business of buying wholesale quantities

of produce in interstate commerce for sale as meals, and was at all relevant times subject to

licensure under the provisions of PACA as a dealer. Upon information and belief, Buffets, LLC

may be served through its registered agent, Peter Donbavand at 120 Chula Vista, Hollywood Park,

TX 78232, or wherever else he may be found.

         5.        Defendant Alamo Ovation, LLC is a Texas limited liability company with its

principal place of business in Hollywood Park, Texas, and was at all relevant times engaged in the

business of operating, managing and/or facilitating the activities of Buffets. Upon information and

belief, Alamo Ovation, LLC may be served through its registered agent, Capitol Corporate Services,

Inc. at 206 E. 9th Street, Suite 1300, Austin, Texas 78701, or wherever else it may be found.

         6.        Defendant FMP SA Management Group, LLC is a Texas limited liability company

with its principal place of business in Hollywood Park, Texas, and was at all relevant times engaged

in the business of operating, managing and/or facilitating the activities of Buffets. Upon information

and belief, FMP SA Management Group, LLC may be served through its registered agent, Capitol

Corporate Services, Inc. at 206 E. 9th Street, Suite 1300, Austin, Texas 78701, or wherever else it

may be found.




                                                  -2-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 3 of 13




         7.        Defendant Food Management Partners, Inc. is a Texas corporation with its principal

place of business in Hollywood Park, Texas, and was at all relevant times engaged in the business of

operating, managing and/or facilitating the activities of Buffets. Upon information and belief, Food

Management Partners, Inc. may be served through its registered agent, Capitol Corporate Services,

Inc. at 206 E. 9th Street, Suite 1300, Austin, Texas 78701, or wherever else it may be found.

         8.        Defendant Jones is and was a member, manager and/or equity holder of Buffets,

Alamo, FMP SA and an officer, director and/or shareholder of FMP during the period of time in

question who controlled the operations of Buffets, and upon information and belief was in a position

of control over the PACA trust assets belonging to Plaintiff. Upon information and belief, Allen

Jones can be served at his home address located at 73 La Escalera, San Antonio, Texas 78261, or

wherever else he may be found.

         9.        Defendant Harris is and was a member, manager and/or equity holder of Buffets,

Alamo, FMP SA and an officer, director and/or shareholder of FMP during the period of time in

question who controlled the operations of Buffets, and upon information and belief was in a position

of control over the PACA trust assets belonging to Plaintiff. Upon information and belief, Larry

Harris can be served at his home address located at 840 FM 474, Boerne, Texas 78006, or wherever

else he may be found.

         10.       Defendant Kemp is and was a member, manager and/or equity holder of Buffets,

Alamo, FMP SA and an officer, director and/or shareholder of FMP during the period of time in

question who controlled the operations of Buffets, and upon information and belief was in a position

of control over the PACA trust assets belonging to Plaintiff. Upon information and belief, Jason

Kemp can be served at his home address located at 227 Seewald Road, Boerne, Texas 78006, or

wherever else he may be found.



                                                  -3-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 4 of 13




                          III.    GENERAL ALLEGATIONS AND FACTS

         11.       This action is brought to enforce the trust provisions of P.L. 98-273, the 1984

amendment to Section 5(c) of the PACA, 7 U.S.C. § 499e(c).

         12.       Buffets, Alamo, FMP SA and FMP are subject to licensure under PACA as a dealer,

as that term is defined at 7 U.S.C. § 499a(6), and satisfy all of the conditions precedent to being

considered a dealer under PACA.

         13.       Between November 15, 2019 and March 15, 2020, Plaintiff sold and delivered to

Defendants $119,331.16 worth of goods, $111,386.72 worth of which constituted wholesale

quantities of produce that had been shipped or moved in interstate commerce.

         14.       Defendants accepted the goods but have failed to make full payment for the goods

when payment was due, despite repeated demands, and presently owe Plaintiff the principal sum of

$119,331.16.

         15.       At the time of receipt of the produce, Sunrise became a beneficiary of the PACA

statutory trust designed to assure payment to produce suppliers. The trust consists of all produce or

produce-related assets, including all funds commingled with funds from other sources and all assets

procured by such funds, in the possession or control of Defendants since the creation of the trust.

         16.       Sunrise preserved its interest in the PACA trust in the amount of $111,386.72 by

delivering invoices to Defendants for each transaction which contain the statutory language required

by 7 U.S.C. § 499e(c)(4) and remains a beneficiary of the PACA trust until full payment is made for

the produce.

         17.       Defendants’ failure, refusal and inability to pay Sunrise, in addition to the cessation

of business at all of Defendants’ restaurants, indicates that Defendants are failing to maintain

sufficient assets in the statutory trust to pay Sunrise and are dissipating trust assets.



                                                    -4-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 5 of 13




                                     IV.     CAUSES OF ACTION

                          AS AND FOR A FIRST CAUSE OF ACTION AGAINST
                          DEFENDANTS BUFFETS, JONES, HARRIS and KEMP
                                         (Injunctive Relief)

         18.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 17 above

as if fully set forth herein.

         19.       The failure of Defendants to make prompt payment to Sunrise of trust funds in the

amount of $111,386.72 from the statutory trust is a violation of PACA and PACA regulations and is

unlawful.

         20.       Pursuant to PACA and the prevailing cases, Sunrise is entitled to injunctive relief

against Defendants, enjoining and restraining them and their agents from further dissipating trust

assets belonging to Sunrise, and requiring the turnover to Sunrise of PACA trust funds in the

possession of third parties.

                      AS AND FOR A SECOND CAUSE OF ACTION AGAINST
                       DEFENDANTS BUFFETS, JONES, HARRIS and KEMP
                           (Failure to Make Prompt Payment of Trust Funds)

         21.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 20 above

as if fully set forth herein.

         22.       Defendants received each of the produce shipments on which this action is based.

         23.       PACA requires Defendants to promptly tender to Sunrise full payment for the

produce received in those shipments.

         24.       Defendants have failed and refused to pay for the produce supplied by Sunrise

within the period required by 7 C.F.R. § 46.2(aa)(5).




                                                   -5-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 6 of 13




         25.       As a direct and proximate result of Defendants’ failure to pay promptly, Sunrise has

incurred damages in the amount of $111,386.72, plus interest from the date each invoice became

past due, costs and attorneys’ fees.

     AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANT BUFFETS
                         (Failure to Pay For Goods Sold)

         26.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 25 above

as if fully set forth herein.

         27.       Buffets has failed and refused to pay Plaintiff the amount of $119,331.16 owed to

Plaintiff for goods received by Buffets from Plaintiff.

         28.       As a direct and proximate result of Buffet’s failure to pay promptly, Plaintiff has

incurred damages in the amount of $119,331.16, plus interest from the date each invoice became

past due, costs and attorneys’ fees.

    AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANT BUFFETS
                            (Breach of Contract)

         29.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 28 above

as if fully set forth herein.

         30.       Buffets received Plaintiff’s invoices without objection on or about the dates

indicated on the faces of the invoices.

         31.       Plaintiff’s invoices to Buffets constitute valid and enforceable agreements between

the parties.

         32.       Buffets breached the agreements between the parties by failing to timely remit

payment for the goods it received from Plaintiff.

         33.       Plaintiff has performed all the duties, obligations and conditions precedent on its part

to be performed under the invoices.



                                                    -6-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 7 of 13




         34.       As a direct and proximate result of Buffets’ breach of contract, Plaintiff has suffered

damages in the amount of $119,331.16, plus interest from the date each invoice became past due,

costs and attorneys’ fees.

        AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANT JONES
                (Unlawful Dissipation of Trust Assets by a Corporate Official)

         35.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 34 above

as if fully set forth herein.

         36.       Defendant Jones is and was a manger, member and/or equity holder who operated

Buffets during the relevant time period and, upon information and belief, was in a position of

control over the PACA trust assets belonging to Sunrise.

         37.       Defendant Jones failed to direct Buffets to fulfill its statutory duty to preserve PACA

trust assets and pay Sunrise for the produce it supplied.

         38.       Defendant Jones’ failure to direct Buffets to maintain PACA trust assets and pay

Sunrise for the produce it supplied was an unlawful dissipation of trust assets by a corporate official.

         39.       As a result of said unlawful dissipation of trust assets, Sunrise has been deprived of

its rights as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

       AS AND FOR A SIXTH CAUSE OF ACTION AGAINST DEFENDANT HARRIS
                (Unlawful Dissipation of Trust Assets by a Corporate Official)

         40.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 39 above

as if fully set forth herein.

         41.       Defendant Harris is and was a manger, member and/or equity holder who operated

Buffets during the relevant time period and, upon information and belief, was in a position of

control over the PACA trust assets belonging to Sunrise.



                                                    -7-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 8 of 13




         42.       Defendant Harris failed to direct Buffets to fulfill its statutory duty to preserve

PACA trust assets and pay Sunrise for the produce it supplied.

         43.       Defendant Harris’ failure to direct Buffets to maintain PACA trust assets and pay

Sunrise for the produce it supplied was an unlawful dissipation of trust assets by a corporate official.

         44.       As a result of said unlawful dissipation of trust assets, Sunrise has been deprived of

its rights as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

     AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST DEFENDANT KEMP
              (Unlawful Dissipation of Trust Assets by a Corporate Official)

         45.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 44 above

as if fully set forth herein.

         46.       Defendant Kemp is and was a manger, member and/or equity holder who operated

Buffets during the relevant time period and, upon information and belief, was in a position of

control over the PACA trust assets belonging to Sunrise.

         47.       Defendant Kemp failed to direct Buffets to fulfill its statutory duty to preserve

PACA trust assets and pay Sunrise for the produce it supplied.

         48.       Defendant Kemp’s failure to direct Buffets to maintain PACA trust assets and pay

Sunrise for the produce it supplied was an unlawful dissipation of trust assets by a corporate official.

         49.       As a result of said unlawful dissipation of trust assets, Sunrise has been deprived of

its rights as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.




                                                   -8-
DocID: 4828-5726-8671.1
                Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 9 of 13




                            AS AND FOR AN EIGHTH CAUSE OF ACTION
                          AGAINST DEFENDANTS ALAMO, FMP SA and FMP
                           (Unlawful Receipt and Retention of PACA Trust Assets)

         50.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 49 above

as if fully set forth herein.

         51.       During the relevant time period, Alamo, FMP SA and FMP were responsible for the

operation, management and/or facilitating the activities of Buffets and its various restaurants.

         52.       In performing these duties for or on behalf of Buffets, proceeds from the sale of

produce delivered by Sunrise, and proceeds from the sale of meals made with produce supplied by

Sunrise, were transferred by Buffets to Alamo, FMP SA and/or FMP.

         53.       All transfers from Buffets that were received by Alamo, FMP SA and/or FMP were

made in breach of the PACA trust.

         54.       Upon information and belief, Alamo, FMP SA and/or FMP continue to hold any and

all proceeds from the sale of produce, or from the sale of meals made with produce, having come

into their possession as trustee for Plaintiff.

         55.       As a direct and proximate result of Alamo, FMP SA and/or FMP retaining proceeds

from the sale of produce without delivery to Plaintiff, Plaintiff has been damaged in an amount to be

determined at trial in this matter but in no event less than the sum of $111,386.72.

                       AS AND FOR A NINTH CAUSE OF ACTION
                AGAINST DEFENDANTS BUFFETS, ALAMO, FMP SA and FMP
                                 (Alter Ego Liability)

         56.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 55 above

as if fully set forth herein.




                                                   -9-
DocID: 4828-5726-8671.1
               Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 10 of 13




         57.       Jones, Harris and Kemp are all identified as officers and managers of Buffets,

Alamo, FMP SA and FMP in the records maintained by the Minnesota and Texas Secretaries of

State.

         58.       Buffets, Alamo, FMP SA and FMP have the same principal place of business.

         59.       Buffets, Alamo, FMP SA and FMP use the same banking institutions.

         60.       Buffets, Alamo, FMP SA and FMP have many of the same business partners and

suppliers.

         61.       Upon information and belief, Alamo, FMP SA and FMP are mere holding

companies or pass-through entities that derive no income of their own and/or conduct no business of

their own.

         62.       Upon information and belief, the officers, directors and/or shareholders of Buffets,

Alamo, FMP SA and FMP do not act independently in the interest of those companies, but take

direction from the principals or entities that have sufficient capitalization.

         63.       Upon information and belief, Buffets, Alamo, FMP SA and FMP have grossly

inadequate capital.

         64.       Upon information and belief, some of the corporate defendants pay the salaries,

expenses or losses of the other corporate defendants.

         65.       Upon information and belief, Buffets, Alamo, FMP SA and FMP have commingled

corporate funds.

         66.       Buffets, Alamo, FMP SA and FMP have abused the corporate form to deprive

Sunrise of the PACA trust funds to which it is entitled.

         67.       Buffets, Alamo, FMP SA and FMP are alter egos of one another, entitling Sunrise to

recover the PACA debt, jointly and severally, from each of the corporate defendants.



                                                  - 10 -
DocID: 4828-5726-8671.1
               Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 11 of 13




        AS AND FOR A TENTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
                           (Interest and Attorneys’ Fees)

         68.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 67 above

as if fully set forth herein.

         69.       PACA and Plaintiff’s invoices entitle Plaintiff to recover pre-judgment interest and

attorneys’ fees incurred to collect any balance due from Defendants.

         70.       As a result of Defendants’ continued failure to make full payment promptly in the

amount of $119,331.16, Plaintiff has been required to pay attorneys’ fees and costs in order to bring

this action to require Defendants to comply with their contractual and statutory duties under PACA,

and upon information and belief, will further incur such costs and fees.

                                            V.      PRAYER

         Plaintiff Lowey Enterprises d/b/a Sunrise Produce Company respectfully prays that citation

be issued and served, and upon final herein thereof, that Plaintiff have judgment against Defendants

Buffets, LLC, Alamo Ovation, LLC, FMP SA Management Group, LLC, Food Management

Partners, Inc., Allen Jones, Larry Harris and Jason Kemp as follows:

         A.        On the first cause of action, preliminary and permanent injunction enjoining and

restraining defendants Buffets, Jones, Harris and Kemp and their agents from further dissipating

trust assets belonging to Plaintiff, and requiring the turnover to Plaintiff of PACA trust funds in the

possession of third parties;

         B.        On the second cause of action, judgment in favor of Plaintiff and against defendants

Buffets, Jones, Harris and Kemp, jointly and severally, in the amount of $111,386.72 under the trust

provisions of PACA;

         C.        On the third cause of action, judgment in favor of Plaintiff and against defendant

Buffets in the amount of $119,331.16;


                                                   - 11 -
DocID: 4828-5726-8671.1
               Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 12 of 13




         D.        On the fourth cause of action, judgment in favor of Plaintiff and against defendant

Buffets in the amount of $119,331.16;

         E.        On the fifth cause of action, judgment in favor of Plaintiff and against defendant

Jones in the amount of $111,386.72 under the trust provisions of PACA;

         F.        On the sixth cause of action, judgment in favor of Plaintiff and against defendant

Harris in the amount of $111,386.72 under the trust provisions of PACA;

         G.        On the seventh cause of action, judgment in favor of Plaintiff and against defendant

Kemp in the amount of $111,386.72 under the trust provisions of PACA;

         H.        On the eighth cause of action, judgment in favor of Plaintiff and against defendants

Alamo, FMP SA and FMP, jointly and severally, in the amount of $111,386.72 under the trust

provisions of PACA;

         I.        On the ninth cause of action, a declaration that defendants Buffets, Alamo, FMP SA

and FMP are alter egos;

         J.        On the tenth cause of action, judgment in favor of Plaintiff against all Defendants,

jointly and severally, for pre-judgment interest, costs and attorneys’ fees; and

         K.        Such other and further relief as the Court deems just and proper.




                                                   - 12 -
DocID: 4828-5726-8671.1
               Case 5:20-cv-00671 Document 1 Filed 06/04/20 Page 13 of 13




Dated: June 4, 2020                               Respectfully submitted,

                                                  HUSCH BLACKWELL LLP
                                                  111 Congress Avenue, Suite 1400
                                                  Austin, Texas 78701
                                                  Tel: (512) 579-9758
                                                  Fax: (512) 479-1101

                                                  By:/s/ Lynn Hamilton Butler
                                                     Lynn Hamilton Butler
                                                     Texas State Bar No. 03527350
                                                     lynn.butler@huschblackwell.com
                                                     Timothy P. Ribelin
                                                     Texas State Bar No. 24091055
                                                     tim.ribelin@huschblackwell.com

                                                  ATTORNEYS FOR PLAINTIFF




                                         - 13 -
DocID: 4828-5726-8671.1
